Exhibit 10.3
BRICKELL BIOTECH, INC.
2020 OMNIBUS LONG-TERM INCENTIVE PLAN


Restricted Stock Unit Award Agreement


        Brickell Biotech, Inc. (the “Company”), pursuant to its 2020 Omnibus
Long-Term Incentive Plan (the “Plan”), hereby grants an award of Restricted
Stock Units to you, the Participant named below. The terms and conditions of
this Award are set forth in this Restricted Stock Unit Award Agreement (the
“Agreement”), consisting of this cover page and the Terms and Conditions on the
following pages, and in the Plan document, a copy of which has been provided to
you. Any capitalized term that is used but not defined in this Agreement shall
have the meaning assigned to it in the Plan as it currently exists or as it is
amended in the future.



  Name of Participant: [_______________________]  Number of Restricted Stock
Units: [_______]  Grant Date: __________, 20__  Vesting Schedule:


Scheduled Vesting Dates








Number of Restricted Stock Units that Vest









By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have received and reviewed these documents and that they set forth the entire
agreement between you and the Company regarding this Award of Restricted Stock
Units, except as set forth in any separate employment (or similar) agreement or
severance plan to which you are a party or a participant.



PARTICIPANT:BRICKELL BIOTECH,
INC._____________________________________By:__________________________________Title:_________________________________




--------------------------------------------------------------------------------



BRICKELL BIOTECH, INC.
2020 Omnibus Long-Term Incentive Plan
Restricted Stock Unit Award Agreement


Terms and Conditions


1. Grant of Restricted Stock Units. The Company hereby confirms the grant to
you, as of the Grant Date and subject to the terms and conditions in this
Agreement and the Plan, of the number of Restricted Stock Units specified on the
cover page of this Agreement (the “Units”). Each Unit represents the right to
receive one share of the Company’s Common Stock. Prior to their settlement or
forfeiture in accordance with the terms of this Agreement, the Units granted to
you will be credited to an account in your name maintained by the Company. This
account shall be unfunded and maintained for book-keeping purposes only, with
the Units simply representing an unfunded and unsecured contingent obligation of
the Company.
2. Restrictions Applicable to Units. Neither this Award nor the Units subject to
this Award may be sold, assigned, transferred, exchanged or encumbered,
voluntarily or involuntarily, other than a transfer upon your death in
accordance with your will or by the laws of descent and distribution. Following
any such transfer, this Award shall continue to be subject to the same terms and
conditions that were applicable to this Award immediately prior to its transfer.
Any attempted transfer in violation of this Section 2 shall be void and without
effect. The Units and your right to receive shares of Common Stock (“Shares”) in
settlement of the Units under this Agreement shall be subject to forfeiture as
provided in Section 5 until satisfaction of the vesting conditions set forth in
Section 4.
3. No Stockholder Rights. The Units subject to this Award do not entitle you to
any rights of a holder of Common Stock. You will not have any of the rights of a
stockholder of the Company in connection with the grant of Units subject to this
Agreement unless and until Shares are issued to you upon settlement of the Units
as provided in Section 6.
4. Vesting of Units. For purposes of this Agreement, “Vesting Date” means any
date, including the Scheduled Vesting Dates specified in the Vesting Schedule on
the cover page of this Agreement, on which Units subject to this Agreement vest
as provided in this Section 4.


(a)Scheduled Vesting. If you remain a Service Provider (which is defined as an
individual who has not experienced a Termination Date) continuously from the
Grant Date specified on the cover page of this Agreement, then the Units will
vest in the amounts and on the Scheduled Vesting Dates specified in the Vesting
Schedule.


(b)Accelerated Vesting. The vesting of outstanding Units will be accelerated
under the circumstances provided below:


(1)Death or Disability. If your service to the Company or Related Companies
terminates prior to the final Scheduled Vesting Date due to your death or
Disability, then a pro rata portion (based on the number of days during which
you were a Service Provider since the most recent Scheduled Vesting Date (or
since the Grant Date if there was no previous Scheduled Vesting Date) as a
percentage of the total number of days between such date and the next Scheduled
Vesting Date) of the Units scheduled to vest as of the next Scheduled Vesting
Date shall vest as of such Termination Date.
2

--------------------------------------------------------------------------------







(2)Change in Control. If a Change in Control occurs while you continue to be a
Service Provider and prior to the final Scheduled Vesting Date, the following
provisions shall apply:


(a)If, within 24 months after a Change of Control (A) described in
Section 2.6(a) or Section 2.6(d) of the Plan or (B) described in Section 2.6(b)
of the Plan and in connection with which the surviving or acquiring entity (or
its parent entity) has continued, assumed or replaced this Award, you cease to
be a Service Provider due either to an involuntary termination for reasons other
than Cause (as defined in Section 7 below) or a resignation for Good Reason (as
defined in Section 7 below), then all unvested Units shall immediately vest in
full.


(b)If this Award is not continued, assumed or replaced in connection with a
Change in Control pursuant to Section 2.6(b) of the Plan, then all unvested
Units shall immediately vest in full upon the occurrence of the Change in
Control in accordance with Section 7.2 of the Plan.


(c)In the event of a Change of Control described in Section 2.6(c) of the Plan,
then all unvested Units shall immediately vest in full upon the occurrence of
the Change in Control.


(3)Other Agreements or Plans.  Unvested Units shall also vest as provided in any
separate employment (or similar) agreement or severance plan to which you are a
party or a participant.


5. Effect of Termination of Service. Except as otherwise provided in accordance
with Section 4(b) above, if you cease to be a Service Provider, you will forfeit
all unvested Units.


6. Settlement of Units. After any Units vest pursuant to Section 4, the Company
shall, as soon as practicable (but no later than the 15th day of the third
calendar month following the Vesting Date), cause to be issued and delivered to
you (or to your personal representative or your designated beneficiary or estate
in the event of your death, as applicable) one Share in payment and settlement
of each vested Unit. Delivery of the Shares shall be effected by the issuance of
a stock certificate to you, by an appropriate entry in the stock register
maintained by the Company’s transfer agent with a notice of issuance provided to
you, or by the electronic delivery of the Shares to a brokerage account you
designate, and shall be subject to the tax withholding provisions of Section 8
and compliance with all applicable legal requirements as provided in the Plan,
and shall be in complete satisfaction and settlement of such vested Units. The
Company will pay any original issue or transfer taxes with respect to the issue
and transfer of Shares to you pursuant to this Agreement, and all fees and
expenses incurred by it in connection therewith. If the Units that vest include
a fractional Unit, the Company shall round the number of vested Units to the
nearest whole Unit prior to issuance of Shares as provided herein.
7. Definitions.
(a) Cause. “Cause” shall, if you have an employment agreement with the Company,
have the meaning set forth in your employment agreement. If you do not have an
employment agreement with the
3

--------------------------------------------------------------------------------



Company, “Cause” means: (i) an action or omission of the Participant which
constitutes a willful and material breach of, or failure or refusal (other than
by reason of his Disability) to perform his duties under any agreement between
the Participant and the Company or the Related Companies which is not cured
within fifteen (15) days after receipt by the Participant of written notice of
same; (ii) fraud, embezzlement, misappropriation of funds or breach of trust in
connection with his services to the Company or the Related Companies; (iii)
conviction of any crime which involves dishonesty or a breach of trust; or (iv)
gross negligence in connection with the performance of the Participant’s duties,
which is not cured within fifteen (15) days after written receipt by the
Participant of written notice of same.


(b) Disability. “Disability” means (i) any permanent and total disability under
any long-term disability plan or policy of the Company or the Related Companies
that covers the Participant, or (ii) if there is no such long-term disability
plan or policy, “total and permanent disability” within the meaning of Code
Section 22(e)(3).


(c) Good Reason. “Good Reason” shall, if you have an employment agreement with
the Company, have the meaning set forth in your employment agreement. If you do
not have an employment agreement with the Company, “Good Reason” means: (i) the
assignment to the Participant of any duties inconsistent in any respect with the
Participant’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities, or any other action by the
Company which results in a diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Participant; (ii) any
failure by the Company to comply with any of the compensation-related provisions
of any employment agreement to which the Participant is a party, other than an
isolated, insubstantial and inadvertent failure not occurring in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Participant; provided however, that in order to effect resignation for
Good Reason all of the following must occur: (x) Participant must provide the
Company with written notice within the sixty-day period following the event(s)
giving rise to Participant’s intent to voluntarily resign his employment for
Good Reason (y) such event is not remedied by within thirty (30) days following
the Company’s receipt of such written notice; and (z) Participant’s resignation
is effective not later than thirty (30) days after the expiration of such thirty
(30) day cure period.


8. Tax Consequences and Withholding. No Shares will be delivered to you in
settlement of vested Units unless you have made arrangements acceptable to the
Company for payment of any federal, state, local or foreign withholding taxes
that may be due as a result of the delivery of the Shares. You hereby authorize
the Company (or the Related Companies) to withhold from payroll or other amounts
payable to you any sums required to satisfy such withholding tax obligations,
and otherwise agree to satisfy such obligations in accordance with the
provisions of Section 10.2 of the Plan. You may elect to satisfy such
withholding tax obligations by having the Company withhold a number of Shares
that would otherwise be issued to you in settlement of the Units and that have a
fair market value equal to the amount of such withholding tax obligations by
notifying the Company of such election prior to the Vesting Date.


9. Notices. Every notice or other communication relating to this Agreement shall
be in writing and shall be mailed to or delivered (including electronically) to
the party for whom it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided. Unless and until some other address is so designated, all notices or
communications by you to the Company shall be mailed or delivered to the
Company, to the attention of its Chief Accounting Officer, at its office at 5777
Central Ave., Suite 102, Boulder, CO 80301, jbreton@brickellbio.com, and
4

--------------------------------------------------------------------------------



all notices or communications by the Company to you may be given to you
personally or may be mailed or, if you are still a Service Provider, emailed to
you at the address indicated in the Company's records as your most recent
mailing or email address.


10. Additional Provisions.
(a) No Right to Continued Service. This Agreement does not give you a right to
continued service with the Company or the Related Companies, and the Company and
the Related Companies may terminate your service at any time and otherwise deal
with you without regard to the effect it may have upon you under this Agreement.


(b) Governing Plan Document. This Agreement and the Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern. If there is any conflict
between this Agreement or the Plan and any separate employment (or similar)
agreement or severance plan to which you are a party or a participant, the
provisions of the other agreement or plan will govern.


(c) Choice of Law. This Agreement will be interpreted and enforced under the
laws of the state of Delaware (without regard to its conflicts or choice of law
principles).


(d) Severability. The provisions of this Agreement shall be severable and if any
provision of this Agreement is found by any court to be unenforceable, in whole
or in part, the remainder of this Agreement shall nevertheless be enforceable
and binding on the parties. You also agree that any trier of fact may modify any
invalid, overbroad or unenforceable provision of this Agreement so that such
provision, as modified, is valid and enforceable under applicable law.


(e) Binding Effect. This Agreement will be binding in all respects on your
heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.


(f) Section 409A of the Code. The award of Units as provided in this Agreement
and any issuance of Shares or payment pursuant to this Agreement are intended to
be exempt from Section 409A of the Code under the short-term deferral exception
specified in Treas. Reg. § 1.409A-l(b)(4).


(g) Electronic Delivery and Acceptance. The Company may deliver any documents
related to this Restricted Stock Unit Award by electronic means and request your
acceptance of this Agreement by electronic means. You hereby consent to receive
all applicable documentation by electronic delivery and to participate in the
Plan through an on-line (and/or voice activated) system established and
maintained by the Company or the Company’s third-party stock plan administrator.


By signing the cover page of this Agreement or otherwise accepting this
Agreement in a manner approved by the Company, you agree to all the terms and
conditions described above and in the Plan document.
5